Citation Nr: 0615929	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  01-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
upper extremity scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision in which the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) awarded a 20 percent rating for a 
service-connected disability characterized as residuals, left 
upper extremity trauma with scar and weakness.  This 
disability had previously been characterized as residuals of 
scar, left shoulder, laceration, since service connection had 
been granted in June 1972, and had been rated as 
noncompensable (zero percent disabling) since that date.  

The veteran thereafter appealed the assignment of that 20 
percent rating.  In an April 2004 decision, the Board noted 
that the 20 percent rating assigned by the RO in January 2000 
was apparently intended to compensate for the severity of 
left upper extremity physical impairment that was considered 
to be service connected, as indicated by the RO's reliance on 
Diagnostic Code 5303 (relating to Muscle Group III) in 
addition to Diagnostic Code 7805 (scars rated on the basis of 
body part impairment), which had been the basis of the prior 
assignment of the noncompensable evaluation.  The Board 
determined that the veteran's service-connected left upper 
extremity disability was, accordingly, best evaluated for 
rating purposes as two separate disorders:  left upper 
extremity trauma residuals, with weakness; and left upper 
extremity scar.  The Board then denied entitlement to an 
increased rating for left upper extremity trauma residuals, 
and remanded for further development the issue of entitlement 
to a compensable evaluation for left upper extremity scar.  
That matter is again before the Board for appellate review.


FINDING OF FACT

Left upper extremity scars are manifested primarily by left 
shoulder and left pectoral scars that are not tender, 
painful, poorly nourished, ulcerative, or unstable, nor is it 
shown that these scars cover at least 929 sq. centimeters.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left upper 
extremity scar are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.31, 4.118, Diagnostic Codes 7803, 7804 (prior 
to August 30, 2002); Diagnostic Codes 7802, 7803, and 7804 
(as of August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by means of letters from the 
RO in August 2003, April 2004, and April 2005.  The letters 
informed the veteran of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.  

The Board notes that the rating criteria for increased 
compensation was addressed in the statement of the case and 
supplemental statements of the case that were sent to the 
veteran during the course of this appeal; the supplemental 
statements of the case sent to him in September 2005 and 
December 2005 specifically addressed the question of an 
increased (compensable) evaluation for a left upper extremity 
scar.  While the question of effective date was not 
addressed, such failure to do so is not prejudicial to the 
veteran, inasmuch as no additional compensation is awarded 
herein.  As such, any deficiency in notice with regard to 
assignment of an effective date is rendered moot.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  While in the present 
case notice was not provided until subsequent to the RO's 
January 2000 rating decision, it must be pointed out that 
notice would not have been possible prior to that date, 
inasmuch as the VCAA was not enacted until November 2000.  
However, notice was thereafter provided by the RO and the 
case readjudicated, as reflected by the several supplemental 
statements of the case issued following the issuance of the 
notice letters.  Any defect with respect to the timing of 
completion of the VCAA notice requirement was therefore 
harmless error.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  There is no prejudicial 
error to the veteran by the decision rendered by the Board 
herein.  

Duty to assist

With regard to the duty to assist, VA medical records and the 
report of a recent VA scars examination, conducted in May 
2005, has been associated with the claims file.  The veteran 
declined the opportunity to present testimony at the RO, but 
did present testimony before the undersigned member of the 
Board.  The Board has carefully reviewed his statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
the case has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of a scar is ascertained by the application of 
rating criteria set forth at 38 C.F.R. § 4.118.  The instant 
case is notable for the fact that, while this appeal was 
pending, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49596 (July 31, 2002) (effective August 30, 2002).  The 
veteran was provided notice of these changes by the Board's 
April 2004 remand and in the September 2005 and December 2005 
supplemental statements of the case; the September 2005 
supplemental statement of the case reflects that the RO has 
evaluated the veteran's service-connected acne under both the 
old and new versions of the criteria.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board will similarly apply both 
the old and new versions of the criteria to the veteran's 
claim.  

Prior to August 30, 2002, Diagnostic Code 7803 provided for a 
10 percent rating for superficial scars that were poorly 
nourished and which repeatedly ulcerated, while under 
Diagnostic Code 7804 a 10 percent rating was appropriate for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).  See also 38 C.F.R. § 4.31, which provides for a 
noncompensable evaluation when the requirements for a 
compensable rating are not met.  As of August 30, 2002, 
Diagnostic Code 7802 provided for a 10 percent rating for 
superficial scars other than of the head, face and neck and 
which do not cause limited motion when such scars cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
This diagnostic standard stipulates that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
rated separately and in accordance with 38 C.F.R. § 4.25.  
Under Diagnostic Code 7803, a superficial scar that is 
unstable is 10 percent disabling, while under Diagnostic Code 
7804 a 10 percent rating is warranted for a superficial scar 
that is painful on examination; an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, and 7804 (2005).  In addition, each of these 
rating criteria identifies a superficial scar as one not 
associated with underlying soft tissue damage.

The Board notes that the veteran's left upper extremity scar 
had previously been rated under Diagnostic Code 7805, whereby 
scars are rated on the basis of body part impairment.  As was 
noted by the Board in April 2004, however, the veteran's left 
upper extremity disability is now rated as two separate 
disorders, one of which pertained specifically to left upper 
extremity trauma residuals, rated under Diagnostic Code 5303, 
and the left upper extremity scar.  Evaluation of the 
veteran's impairment under both Diagnostic Codes 5303 and 
7805 constitutes pyramiding, which is to be avoided; see 
38 C.F.R. § 4.14 (2005).  The veteran's left upper extremity 
scar is accordingly evaluated pursuant to diagnostic criteria 
that pertain to scars other than impairment of a body part 
caused thereby.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case").  
See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(any change in a diagnostic code by a VA adjudicator must be 
specifically explained).  

In brief, the Board finds that former Diagnostic Codes 7803 
and 7804 are most appropriate for the period prior to August 
30, 2002, and that current Diagnostic Codes 7802, 7803, and 
7804 are applicable as of and since that date, noting that 
the revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-
2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  See also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria).  

The evidence dated prior to August 30, 2002, with regard to a 
left upper extremity scar includes the report of a December 
1999 VA muscles examination, wherein it was noted that there 
was a well-healed oblique scar of the left upper anterior arm 
measuring approximately 10 cm in size.  The examiner noted 
that the left forearm was remarkable for multiple jagged 
vertical, and somewhat parallel, well-healed scars, at least 
15 in number, along with a scar of the left first web space.  

The report of a February 2002 VA nerves examination similarly 
notes the presence of a 10.7 cm x 1.0 cm scar, at its widest, 
at the left deltoid, along with a 10.5 cm scar over the left 
pectoral area.  

The medical evidence does not demonstrate that the veteran's 
left upper extremity scars were either tender and painful 
(Diagnostic Code 7804) or poorly nourished with repeated 
ulceration (Diagnostic Code 7803); rather, these scars were 
described as well healed.  A compensable evaluation, which 
would be appropriate if such symptoms were manifested, is not 
warranted for the period prior to August 30, 2002.

With regard to the period beginning on August 30, 2002, the 
report of a May 2004 VA shoulder examination shows that there 
was an anterior left shoulder scar measuring about 11 cm x 1 
cm at its widest and which was well healed, and a 10 cm scar 
over the left pectoral area.  The report of a May 2005 VA 
scars examination indicates that there was a 10 cm scar over 
the left pectoral area that was described as a well-healed 
thin line.  The scar was noted as not involving any 
underlying muscles and that there were no symptoms associated 
with the scar itself; rather, it was described as a fine-
lined scar without any underlying adhesions.  

As was noted above, the criteria that were in effect prior to 
August 30, 2002, may be applied subsequent to the effective 
date of the revised diagnostic criteria, if deemed more 
favorable to the veteran.  Without determining which 
diagnostic standards are in this instance more favorable to 
the veteran, it must be found that under neither criteria is 
a compensable evaluation appropriate.  The left upper 
extremity scars are not shown to be either poorly nourished, 
ulcerative, or tender or painful (Diagnostic Codes 7803 and 
7804, prior to August 30, 2002), nor is it shown that these 
scars are unstable or painful on examination (Diagnostic 
Codes 7803 and 7804, as of August 30, 2002).  

With specific regard to Diagnostic Code 7802, the Board notes 
that none of the medical examinations reflects that the areas 
involved comprise at least 144 square inches (or 929 sq. cm).  
The report of the May 2005 VA examination merely references a 
"thin line" 10 cm in length; such a line would have to be 
at least 90 cm in width (and clearly would not be a "thin 
line") for compensation under Diagnostic Code 7802.  
Likewise, when considering the 11 cm x 1 cm shoulder scar (22 
sq. cm), along with the "thin" left pectoral scar, the area 
involved clearly does not comprise at least 929 sq. cm.  
Moreover, while the at least 15 left forearm scars noted on 
examination in December 1999 (and presumably still manifested 
subsequent to August 30, 2002) are not otherwise described, 
there is no evidence that these scars are collectively so 
large as to comprise hundreds of square centimeters in area.

In brief, the preponderance of the medical evidence does not 
demonstrate that the criteria for a compensable evaluation 
for left upper extremity scars are met.  The veteran's claim, 
accordingly, fails.


ORDER

A compensable evaluation for left upper extremity scar is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


